783 N.W.2d 335 (2010)
Alfonso LIEGHIO, Anna Lieghio, Joseph Lieghio, Enzo Lieghio, Bridgeview Investments, Inc., Motel Beachfront Properties, Inc., Tony's Super Bridgeview, Inc., and Tony's Super Beachfront, Inc., Plaintiffs-Appellees,
v.
LOVELAND INVESTMENTS and Gerald Loveland, Jr., Defendants-Appellants, and
Gerald Loveland, Sr., Gail Danielson, and Gary Smith, Defendants.
Docket Nos. 140173, 140174. COA Nos. 285393, 285394.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's March 29, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.